ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-038, concluding that RAFAEL A. PRADO, formerly of JERSEY CITY, who was admitted to the bar of this State in 1978, and who has been temporarily suspended from practice since November 22, 2003, for failure to pay a fee arbitration award, should be suspended from practice for a period of *314three months for unethical conduct in a matter certified to the Disciplinary Review Board pursuant to Rule 1:20 — 4(f)(2);
And RAFAEL A. PRADO having failed to appear on the return date of the Order to Show Cause issued by the Court it this matter;
And subsequent to the return date of the Order to Show Cause, the Court having received supplemental records that address respondent’s mental and physical condition and his living circumstances since 2002;
And the Court having determined on the basis of the record as supplemented that respondent lacks the capacity to practice law and is incapable of assisting counsel or representing himself in defense of any ethics proceedings;
And the Court further having concluded on the basis of the record as supplemented that RAFAEL A. PRADO should not be deemed to have received notice of the proceedings against him, including the fee arbitration proceedings, the petition for temporary suspension, and the current ethics matter;
And good cause appearing;
It is ORDERED that RAFAEL A. PRADO shall be transferred to disability inactive status pursuant to Rule 1:20-12, effective immediately, and until the further Order of the Court; and it is further
ORDERED that the determination of the District VI Fee Arbitration Committee in District Docket No. VI-02-042F in favor of Luis Guerriero, is hereby vacated; and it is further
ORDERED that Luis Guerriero may apply to Maurice Langer, Esquire, Attorney Trustee appointed for respondent’s practice, for the return of any unearned retainer paid to respondent, and if the Attorney Trustee finds the refund warranted but cannot satisfy the claim from respondent’s attorney account, then Luis Guerriero may file a claim with the New Jersey Lawyers’ Fund for Client Protection, which shall consider such claim; and it is further
*315ORDERED that the Order of temporary suspension filed by the Court on October 22, 2003, effective November 22, 2003, including the requirement that respondent pay a $500 sanction to the Disciplinary Oversight Committee, is hereby vacated; and it is further
ORDERED that the Order to Show Cause issued by the Court on July 26,2004, is hereby discharged; and it is further
ORDERED that the decision of the Disciplinary Review Board in DRB 04-038 is hereby vacated.